                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 1 of 10


                   1   Douglas E. Lumish (SBN 183863)
                        doug.lumish@lw.com
                   2   Jeffrey G. Homrig (SBN 215890)
                        jeff.homrig@lw.com
                   3   Arman Zahoory (SBN 306421)
                        arman.zahoory@lw.com
                   4   Ryan T. Banks (SBN 318171)
                        ryan.banks@lw.com
                   5   LATHAM & WATKINS LLP
                       140 Scott Drive
                   6   Menlo Park, CA 94025
                       Telephone: (650) 328-4600
                   7   Facsimile: (650) 463-2600
                       Attorneys for Defendants
                   8   VADE SECURE, INC. and VADE SECURE SASU
                   9   SINGER CASHMAN LLP
                          Adam S. Cashman (Bar No. 255063)
               10         acashman@singercashman.com
                          Evan Budaj (Bar No. 271213)
               11         ebudaj@singercashman.com
                       505 Montgomery Street, Suite 1100
               12      San Francisco, CA 94111
                       Telephone: (415) 500-6080
               13      Facsimile: (415) 500-6080
               14      Attorneys for Defendant OLIVIER LEMARIÉ

               15      [Additional counsel listed on signature page]
               16
                                                  UNITED STATES DISTRICT COURT
               17
                                                NORTHERN DISTRICT OF CALIFORNIA
               18
                                                       SAN FRANCISCO DIVISION
               19
                       PROOFPOINT, INC.; CLOUDMARK                     CASE NO. 3:19-CV-04238-MMC
               20
                       LLC,
               21                                                      DEFENDANTS’ SUPPLEMENTAL
                                             Plaintiffs,               BRIEFING REGARDING
               22             v.                                       EXEMPLARY DAMAGES
               23      VADE SECURE, INCORPORATED;                      Judge: Hon. Maxine M. Chesney
                       VADE SECURE SASU; OLIVIER                       Trial: July 26, 2021
               24                                                      Time: 8:30 AM
                       LEMARIÉ,
               25
                                             Defendants.
               26

               27

               28
                                                                                       CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                       DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                 EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 2 of 10


                   1                                        TABLE OF CONTENTS

                   2                                                                                                         Page

                   3   A.   The DTSA is the Federal Codification of the UTSA and Sends the
                            Question of Exemplary Damages to the Judge, Not the Jury ............................................ 1
                   4
                       B.   Plaintiffs’ Authorities Rely on State Laws that Deviate from the UTSA .......................... 4
                   5
                       C.   Willfulness Should Be Held To A Clear And Convincing Standard ................................. 5
                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                    CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                             i       DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                              EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 3 of 10


                   1            Under the DTSA, whether to impose exemplary damages and the amount of any such

                   2   damages is an issue for the Court to decide, not the jury. The DTSA is, in essence, the federal

                   3   codification of the UTSA, which leaves the question of exemplary damages to the Court and

                   4   applies a clear and convincing standard of proof. Accordingly, Defendants respectfully ask the

                   5   Court to send only the question of willfulness to the jury to be decided on a clear and convincing

                   6   standard, and to reserve any question of exemplary damages for the Court.

                   7            A.     The DTSA is the Federal Codification of the UTSA and Sends the Question of
                                       Exemplary Damages to the Judge, Not the Jury
                   8
                                The DTSA was designed to provide a federal cause of action to “allow trade secret owners
                   9
                       to protect their innovations” by “modelling” the UTSA. S. REP. 114-220, 3. Congress noted that
               10
                       the UTSA “has been adopted (in its entirety or with some modifications) in 47 States and the
               11
                       District of Columbia” but recognized that “[a]lthough the differences between State laws and the
               12
                       UTSA are generally relatively minor, they can prove case-dispositive[.]” Id. at 2. So the DTSA
               13
                       brings trade secret owners’ “rights into alignment with those long enjoyed by owners of other
               14
                       forms of intellectual property” by providing a uniform federal cause of action. Id. at 3. Most
               15
                       importantly, Congress further explained that the damages provision of the DTSA was “drawn
               16
                       directly from § 3 of the UTSA.” H.R. REP. No. 114-529, at 13.1
               17
                                The UTSA is thus the starting point for interpreting the DTSA’s damages provisions:
               18
                                Indeed, Congress expressed its specific intent to model the DTSA in large part after
               19               the UTSA. For example, Congress directly modeled the DTSA’s damages
                                provisions after the UTSA’s damages provisions.
               20
                       Brand Energy & Infrastructure Servs., Inc. v. Irex Contracting Grp., 2017 WL 1105648, at *7
               21
                       (E.D. Pa. Mar. 24, 2017) (citing H.R. REP. NO. 114-529, at 12–13 (2016)); Deerpoint Grp., Inc.
               22
                       v. Agrigenix, LLC, 345 F. Supp. 3d 1207, 1227 (E.D. Cal. 2018) (“The DTSA is largely modelled
               23
                       after the Uniform Trade Secrets Act”).
               24
                                Using the UTSA as the guide resolves the question at hand: Section 3(b) of the UTSA
               25
                       states that “[i]f willful and malicious misappropriation exists, the court may award exemplary
               26
                       damages in an amount not exceeding twice any award made under subsection (a).” Unif. Trade
               27

               28
                       1
                           Emphases supplied unless otherwise noted.
                                                                                                CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                          1      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                          EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 4 of 10


                   1   Secrets Act § 3. “This provision follows federal patent law in leaving discretionary trebling to

                   2   the judge even though there may be a jury, compare 35 U.S.C. Section 284 (1976).”

                   3   Commissioners’ Comment to Section 3 of the UTSA.

                   4          California’s treatment of the UTSA is especially probative because “California adopted the

                   5   UTSA without significant change through enactment of CUTSA.” Deerpoint, 345 F. Supp. 3d at

                   6   1227. “Accordingly, federal district courts in California have applied California’s trade secret case

                   7   law to causes of action brought under the federal DTSA.” Corelogic Sols., LLC v. Credifi Corp.,

                   8   2021 WL 1156860, at *8 (C.D. Cal. Jan. 29, 2021) (citing Founder Starcoin, Inc. v. Launch Labs,

                   9   Inc., 2018 U.S. Dist. LEXIS 113737, at *10 (S.D. Cal. July 9, 2018)); see also InteliClear, LLC v.

               10      ETC Glob. Holdings, Inc., 978 F.3d 653, 657-58 (9th Cir. 2020) (interpreting DTSA

               11      misappropriation elements according to CUTSA jurisprudence); Veronica Foods Co. v. Ecklin,

               12      2017 WL 2806706, at *13 (N.D. Cal. June 29, 2017) (“[S]everal courts have addressed DTSA

               13      claims in conjunction with claims under the CUTSA”).

               14             In accord with the UTSA, California federal courts have long interpreted CUTSA to leave

               15      exemplary damages to judges: “Although a jury must determine whether there was willful and

               16      malicious misappropriation, ‘the Court has the discretion to award exemplary damages.’”

               17      EnerTrode, Inc. v. General Capacitor, 2019 WL 1715170, *8 (N.D. Cal. Apr. 17, 2019); see also

               18      Mattel, Inc. MGA Entm’t, Inc., 801 F. Supp. 2d 950, 952 (C.D. Cal. 2011) (“Though the existence

               19      of willful and malicious misappropriation is ordinarily considered a fact that a jury must find by

               20      clear and convincing evidence,” it is “the court [that] calculates the amount of exemplary

               21      damages.”); Ajaxo Inc. v. E*Trade Fin. Corp., 187 Cal. App. 4th 1295, 1311 n.7 (2010) (“Since

               22      the CUTSA is derived from the Uniform Act, it is appropriate to accord substantial weight to the

               23      Commissioners’ comments, where applicable.”). Most recently, in Citcon USA, LLC v. RiverPay,

               24      Inc., 2020 WL 5365980 (N.D. Cal. Sept. 8, 2020), the Court sent only the question of willfulness

               25      to the jury and reserved to the Court the question of whether to award exemplary damages. No.

               26      5:18-cv-02585-NC (Dec. 17, 2019), ECF No. 469, Jury Instruction No. XV(F).2

               27
                       2
                        In Waymo LLC v. Uber Technologies, Inc. and Ottomotto LLC, the Court tentatively decided to
               28      send the question of exemplary damages to the jury, but neither party had yet briefed the issue

                                                                                                 CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                           2      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                           EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 5 of 10


                   1          Many other jurisdictions follow suit. For example, in Agrofresh Inc. v. Essentiv LLC, Judge

                   2   Noreika in the district of Delaware held that, because both the DTSA and Pennsylvania enactment

                   3   of the UTSA state that “the Court may award additional exemplary damages,” under the DTSA

                   4   “[w]hether to award exemplary damages is committed to the Court’s discretion.” Id. 2020 WL

                   5   7024867, at *23 (D. Del. Nov. 30, 2020). And district courts have routinely interpreted their states’

                   6   versions of the UTSA to send the question of exemplary damages to the judge. See, e.g., Astro-

                   7   Med, Inc. v. Plant, 2008 WL 2883769, at *2 (D. R.I. July 25, 2008) (“The court has discretion to

                   8   determine the amount of the exemplary damages….”); Ice Corp. v. Hamilton Sundstrand Corp.,

                   9   615 F. Supp. 2d 1266, 1269 (D. Kan. 2009) (“[T]he damages provision of the UTSA, adopted by

               10      Kansas, is modeled after patent law”) (rev’d on other grounds); Pearl Investments, LLC v.

               11      Standard I/O, Inc., 297 F. Supp. 2d 335, 339 (D. Me. 2004) (jury’s finding of no willfulness left

               12      court without discretion to award enhanced damages or fees).

               13             As noted above, the UTSA takes its cue on exemplary damages from patent law. O2 Micro

               14      Int'l Ltd. v. Monolithic Power Sys., Inc., 399 F. Supp. 2d 1064, 1078-79 (N.D. Cal. 2005), amended

               15      sub nom. O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 420 F. Supp. 2d 1070 (N.D. Cal.

               16      2006), aff’d, 221 F. App'x 996 (Fed. Cir. 2007), and aff’d, 221 F. App’x 996 (Fed. Cir. 2007)

               17      (“[A]s O2 Micro correctly notes, the Commissioners’ Comments [] state that, as in patent law,

               18      exemplary damages are for the judge, not jury, to determine.”); Yeti by Molly, Ltd. v. Deckers

               19      Outdoor Corp., 259 F.3d 1101, 1111–12 (9th Cir. 2001) (“[T]he official commentary to the

               20      MUTSA establishes that the exemplary damages provision ‘follows federal patent law.’”). The

               21      Patent Act, like the DTSA and the UTSA, states that “the court may” increase damages for a

               22      willful violation of the law. Cf. 35 U.S.C. § 284 (“the court may increase the damages”); 18 U.S.C.

               23      § 1836(b)(3) (“a court may … if the trade secret is willfully and maliciously misappropriated,

               24      award exemplary damages”). The Supreme Court “has emphasized that the word ‘may’ clearly

               25      connotes discretion,” and that “a district court’s discretion should be exercised in light of the

               26      considerations underlying the grant of that discretion.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136

               27

               28      which remained in dispute until mooted by the parties’ settlement. 3:17-cv-00939-WHA (N.D.
                       Cal. Jan. 30, 2018), ECF No. 2610, at 102-03 and ECF No. 2449.
                                                                                                 CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                           3      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                           EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 6 of 10


                   1   S. Ct. 1923, 1928-30 (2016) (internal quotation marks omitted); see also Delta-X Corp. v. Baker

                   2   Hughes Prod. Tools, 984 F.2d 410, 414 (Fed. Cir. 1993) (“For good reasons, this court affords

                   3   trial judges discretion to award enhanced damages and attorney fees.”). The Supreme Court

                   4   further explained this discretion ensures exemplary damages are “not to be meted out in a typical

                   5   infringement case, but are instead designed as a sanction for egregious infringement behavior.”

                   6   Id. at 1932.3

                   7          Given that it is “drawn directly” from § 3 of the UTSA, which “follows” federal patent

                   8   law, the DTSA’s exemplary damages provision should also be interpreted to leave the question of

                   9   exemplary damages to the trial judge’s discretion.

               10             B.       Plaintiffs’ Authorities Rely on State Laws that Deviate from the UTSA
               11             The out-of-circuit cases Plaintiffs cite, Dkt. 630, reflect other states’ trade secret laws

               12      which, unlike the CUTSA, deviate from the UTSA. For example, Resman, LLC v. Karya Property

               13      Mgmt., LLC, follows the Texas trade secret act, which departs markedly from the UTSA by stating

               14      that “the fact finder may award exemplary damages[.]” No. 4:19-cv-00402-ALM, Dkt. 286 at 12;

               15      Tex. Civ. Prac. & Rem. Code Ann. § 134A.004(b). Similarly, Zest Labs, Inc. v. Walmart Inc.

               16      involved claims under both the DTSA and the Arkansas Trade Secrets Act, which omits any

               17      reference to exemplary damages entirely. 4:18-cv-00500-JM, Dkt. 12 at 10–11; Arkansas Trade

               18      Secret law, § 4-75-606. Accordingly, the district court did not look to the Arkansas version of the

               19      UTSA for guidance on the DTSA. Id. And Motorola Solutions, Inc. v. Hytera Comms. Corp. Ltd.

               20      also involved causes of action under both the DTSA and the Illinois Trade Secrets Act, which

               21      leaves the question of exemplary damages to the jury. See Learning Curve Toys, Inc. v. PlayWood

               22      Toys, Inc., 342 F.3d 714, 730–31 (7th Cir. 2003). Because the DTSA was intended to codify the

               23      UTSA and not some individual state’s modified version of it, the Court should look to decisions

               24      from California and other states that adhere to the UTSA’s damages provisions—not to the cases

               25      Plaintiffs cite, which do not.

               26
                       3
                        Both the Patent Act and DTSA also use the term “court” in the context of compensatory damages
               27      which go to the jury, 35 U.S.C. § 284. But, as noted above, patent law is clear in requiring
                       exemplary damages to be decided by the judge even though a jury decides the amount of
               28      compensatory damages. The same is true for the DTSA. See Halo, 136 S. Ct. at 1928-30; Delta-
                       X Corp., 984 F.2d at 414; EnerTrode, 2019 WL 1715170 at *8.
                                                                                               CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                          4     DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                         EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 7 of 10


                   1          C.      Willfulness Should Be Held To A Clear And Convincing Standard

                   2          The guidance of the UTSA applies equally to the burden of proof for Plaintiffs’ allegations

                   3   of willful misappropriation.     Under the CUTSA, “the existence of willful and malicious

                   4   misappropriation is ordinarily considered a fact that a jury must find by clear and convincing

                   5   evidence.” Mattel, 801 F. Supp. 2d at 952-53; see also, Ajaxo Inc. v. E*Trade Group Inc., (2005)

                   6   135 Cal. App. 4th 21, 66-67 (2005). Following from this, the Judicial Council of California’s

                   7   model jury instruction for willful misappropriation states as follows: “In order to recover punitive

                   8   damages, [name of plaintiff] must prove [by clear and convincing evidence] that [name of

                   9   defendant] acted willfully and maliciously.” CACI 4411 (citing Vacco Industries, Inc. v. Van Den

               10      Berg, (1992) 5 Cal.App.4th 34, 54 (“In order to justify [attorney] fees under Civil Code section

               11      3426.4, the court must find that a ‘willful and malicious misappropriation’ occurred. That

               12      requirement is satisfied, in our view, by the jury’s determination, upon clear and convincing

               13      evidence, that defendants’ acts of misappropriation were done with malice. This finding was

               14      necessary to the award of punitive damages which was made by the jury.”).

               15             Following this, in Citcon the Court instructed the jury that both DTSA and CUTSA claims

               16      of willful and malicious misappropriation must be proved by clear and convincing evidence. No.

               17      5:18-cv-02585-NC (Dec. 17, 2019), ECF No. 469, Jury Instruction No. XV(F). This is consistent

               18      with the law in several other states when applying the UTSA. See, e.g., Tex. Civ. Prac. & Rem.

               19      Code Ann. § 134A.004(b) (2015); Biocore, Inc. v. Khosrowshahi, 2004 WL 303194, at *4 (D.

               20      Kan. Feb. 2, 2004) (Kansas UTSA); Kehoe Component Sales Inc. v. Best Lighting Products, Inc.,

               21      2014 WL 5034643, at *4 (S.D. Ohio Oct. 8, 2014), aff’d in part, vacated in part on other grounds;

               22      Centrol, Inc. v. Morrow, 489 N.W.2d 890, 896 (S.D. 1992)) (South Dakota UTSA); cf. Trandes

               23      Corp. v. Guy F. Atkinson Co., 996 F.2d 655, 666 (4th Cir. 1993).

               24             Accordingly, the Court should apply the UTSA’s guidance and require in this action a

               25      showing of willfulness by clear and convincing evidence.

               26

               27

               28

                                                                                                CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                          5      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                          EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 8 of 10


                   1   Dated: August 8, 2021                    Respectfully Submitted,

                   2                                            /s/ Douglas E. Lumish           ___
                                                                Douglas E. Lumish
                   3
                                                                Douglas E. Lumish (SBN 183863)
                   4                                            Jeffrey G. Homrig (SBN 215890)
                                                                Arman Zahoory (SBN 306421)
                   5                                            Ryan Banks (SBN 318171)
                                                                LATHAM & WATKINS LLP
                   6                                            140 Scott Drive
                                                                Menlo Park, CA 94025
                   7                                            Telephone: (650) 328-4600
                                                                Facsimile: (650) 463-2600
                   8                                            doug.lumish@lw.com
                                                                jeff.homrig@lw.com
                   9                                            arman.zahoory@lw.com
                                                                ryan.banks@lw.com
               10
                                                                Margaret A. Tough (SBN 218056)
               11                                               Sadik Huseny (SBN 224659)
                                                                Joseph R. Wetzel (SBN 238008)
               12                                               LATHAM & WATKINS LLP
                                                                505 Montgomery Street, Suite 2000
               13                                               San Francisco, CA 91444
                                                                Telephone: (415) 391-0600
               14                                               Facsimile: (415) 395-8095
                                                                margaret.tough@lw.com
               15                                               sadik.huseny@lw.com
                                                                joe.wetzel@lw.com
               16
                                                                Danielle L. Benecke (SBN 314896)
               17                                               BAKER & McKENZIE LLP
                                                                600 Hansen Way
               18                                               Palo Alto, CA 94304
                                                                Telephone: (650) 856-2400
               19                                               Facsimile: (650) 856-9299
                                                                danielle.benecke@bakermckenzie.com
               20
                                                                Mackenzie M. Martin (Admitted Pro Hac
               21                                               Vice)
                                                                John G. Flaim (Admitted Pro Hac Vice)
               22                                               Chaoxuan Liu (Admitted Pro Hac Vice)
                                                                Mark Ratway (Admitted Pro Hac Vice)
               23                                               Benjamin B. Kelly (Admitted Pro Hac Vice)
                                                                BAKER & McKENZIE LLP
               24                                               1900 North Pearl Street, Suite 1500
                                                                Dallas, TX 75201
               25                                               Telephone: (214) 978-3000
                                                                Facsimile: (214) 978-3099
               26                                               mackenzie.martin@bakermckenzie.com
                                                                john.flaim@bakermckenzie.com
               27                                               charles.liu@bakermckenzie.com
                                                                mark.ratway@bakermckenzie.com
               28                                               ben.kelly@bakermckenzie.com

                                                                                   CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                             6      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                             EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 9 of 10


                   1
                                                                Shima S. Roy
                   2                                            BAKER & McKENZIE LLP
                                                                300 East Randolph Street, Suite 500
                   3                                            Chicago, IL 60601
                                                                Telephone: (312) 861-8000
                   4                                            Facsimile: (312) 861-2899
                                                                shima.roy@bakermckenzie.com
                   5
                                                                Alexander Brauer (Admitted Pro Hac Vice)
                   6                                            (TX SBN 24038780)
                                                                BAILEY BRAUER PLLC
                   7                                            8350 N. Central Expressway, Suite 650
                                                                Dallas, TX 75206
                   8                                            Telephone: (214) 360-7433
                                                                Facsimile: (214) 360-7435
                   9                                            abrauer@baileybrauer.com

               10
                                                                Attorneys for Defendants
               11                                               Vade Secure, Inc. and Vade Secure SASU

               12

               13      Dated: August 8, 2021                    Respectfully Submitted,

               14                                               SINGER CASHMAN LLP

               15                                               /s/ Adam S. Cashman
                                                                Adam S. Cashman
               16
                                                                Adam S. Cashman (Bar No. 255063)
               17                                               acashman@singercashman.com
                                                                Evan Budaj (Bar No. 271213)
               18                                               ebudaj@singercashman.com
                                                                505 Montgomery Street, Suite 1100
               19                                               San Francisco, CA 94111
                                                                Telephone: (415) 500-6080
               20                                               Facsimile: (415) 500-6080

               21
                                                                Attorneys for Defendant OLIVIER
               22                                               LEMARIÉ

               23

               24

               25

               26

               27

               28

                                                                                   CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                             7      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                             EXEMPLARY DAMAGES
                       Case 3:19-cv-04238-MMC Document 758 Filed 08/08/21 Page 10 of 10


                   1

                   2
                                                  ATTESTATION OF CONCURRENCE
                   3
                              I, Jeffrey G. Homrig, have the permission to file on behalf of Adam S. Cashman this
                   4
                       DEFENDANTS’          SUPPLEMENTAL             BRIEFING        REGARDING            EXEMPLARY
                   5
                       DAMAGES. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified
                   6
                       above has concurred in the filing of this document.
                   7

                   8
                       Dated: August 8, 2021                        /s/ Douglas E. Lumish
                   9                                                    Douglas E. Lumish

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 3:19-CV-04238-MMC (RMI)
ATTORNEYS AT LAW
 SILICON VALLEY                                                         8      DEFENDANTS’ SUPPLEMENTAL BRIEFING REGARDING
                                                                                                         EXEMPLARY DAMAGES
